





FTD COMPANIES, INC.
2019 MANAGEMENT BONUS PLAN




I.
PURPOSES OF THE PLAN



1.01 The FTD Companies, Inc. (the “Company”) 2019 Management Bonus Plan (the
“Plan”) is hereby established under the Incentive Bonus Program and the Stock
Issuance Program of the Company’s stockholder-approved FTD Companies, Inc. Third
Amended and Restated 2013 Incentive Compensation Plan (as last amended and
restated as of June 5, 2018, the “2013 ICP”) and is intended to promote the
interests of the Company by creating an incentive program, which will pay out in
cash, stock or both, to (i) attract and retain employees who will strive for
excellence and (ii) motivate those individuals to achieve above-average results
by providing them with rewards for contributions to the financial performance of
one or more business segments or business units of the Company.


1.02 For purposes of the Plan, the financial performance for the 2019 fiscal
year of the Company shall be measured to determine the bonus amounts (if any)
payable for such fiscal year to the participants in the Plan.


II.
ADMINISTRATION OF THE PLAN



2.01 The Plan is hereby adopted by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) to govern “Cash Awards” (sometimes referred
to in this Plan as bonuses) under the Incentive Bonus Program of the 2013 ICP
and shall be administered by the Committee pursuant to the administrative
authority provided to the Committee under the 2013 ICP and the Incentive Bonus
Program thereunder. The Committee shall have the discretion to determine the
portion of the bonus awards to be paid in cash and the portion to be paid in
common stock of the Company, which common stock, if applicable, will be issued
directly as vested shares under the Stock Issuance Program of the 2013 ICP.
Awards under this Plan are not intended to be, and will not be, “Qualified
Performance-Based Awards” as such term is defined in the 2013 ICP.


2.02 The bonuses that may be earned under the Plan shall be tied to the
financial performance of the Company for the Company’s 2019 fiscal year ending
December 31, 2019 (the “2019 Fiscal Year”). The Committee shall establish the
applicable performance goals for the Company in writing not later than ninety
(90) days after the commencement of the 2019 Fiscal Year, provided that the
outcome of the applicable goals must be substantially uncertain at the time of
their establishment (the “Performance Goals Schedule”). The Performance Goals
Schedule shall be attached to the minutes of the meeting or the consent
resolutions at or by which such performance goals were established.


2.03 The interpretation and construction of the Plan and the adoption of rules
and regulations for administering the Plan shall be made by the Committee in its
sole discretion.


1

--------------------------------------------------------------------------------





Decisions of the Committee shall be final and binding on all parties who have an
interest in the Plan.


III.
DETERMINATION OF PARTICIPANTS



3.01 The following individuals (each, a “Participant”) will participate in the
Plan on the following basis:


(i) The bonus potential for Scott Levin shall be allocated one hundred percent
(100%) to the consolidated financial results of the Company.


(ii) The bonus potential for the individuals set forth on Schedule I attached
hereto shall be allocated to (a) the financial results of the Company, (b)
achievement of Company key operating metrics approved by the Board of Directors
and (c) achievement of such person’s approved individual goals for the 2019
Fiscal Year as set forth on such Schedule I next to the name of each person. The
Company’s CEO shall approve all individual goals.
        
3.02 Except as provided below and except as otherwise provided in any employment
agreement or severance agreement between the Company (or a subsidiary thereof)
and a Participant, if a Participant does not continue in the employ of the
Company or one of its subsidiaries through the last business day of the 2019
Fiscal Year (the “Bonus Qualification Date”), then such Participant will not be
eligible to receive a bonus under the Plan. However, the following special
partial payment provisions shall be in effect:


(i) Should the Participant’s employment terminate prior to the Bonus
Qualification Date as a result of death or permanent disability (as defined
below), then that individual or such individual’s estate shall be entitled to a
pro-rated portion of the bonus such individual would have earned, based on the
Company’s actual performance for the 2019 Fiscal Year, had such individual
continued in the Company’s employ through the Bonus Qualification Date, and such
amount will be paid entirely in cash.


(ii) A Participant who is on a leave of absence or whose employment terminates
after the start of the 2019 Fiscal Year but whose leave of absence ends or whose
employment recommences prior to the Bonus Qualification Date may remain eligible
at the discretion of the Committee, and the Committee may provide that
individual with a pro-rated portion (based on period or periods of active
employment during such year) of the bonus such individual would have earned,
based on the Company’s actual performance for the 2019 Fiscal Year, had such
individual remained continuously in the Company’s employ through the Bonus
Qualification Date.








2

--------------------------------------------------------------------------------





3.03 For purposes of the Plan:


A. A Participant shall be considered an employee for so long as such individual
remains employed by the Company or one or more corporations that are subsidiary
corporations of the Company at all times during the 2019 Fiscal Year.


B. Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a subsidiary
of the Company, provided each such corporation (other than the last corporation
in the unbroken chain) owns, at the time of determination, stock possessing more
than fifty percent (50%) of the total combined voting power of all classes of
stock in one of the other corporations in such chain.


C. Unless defined otherwise in any employment or severance agreement entitling
the Participant to a full or pro-rated bonus upon a disability termination,
permanent disability shall mean the Participant’s inability to engage in any
substantial activity necessary to perform the duties and responsibilities of his
position with the Company (or any subsidiary thereof) by reason of any
medically-determinable physical or mental impairment which can be expected to
result in such individual’s death or which has lasted, or can be expected to
last, for a continuous period of not less than twelve (12) months.


D. In no event shall there be any duplication of bonus payments under this Plan
and any employment agreement or severance agreement between the Company (or any
subsidiary thereof) and a Participant that provides such individual with a
stated bonus or bonus formula for a particular year or includes an annual bonus
payment as part of a severance pay formula thereunder. Accordingly, in order to
avoid any such potential duplication, such Participant – in a situation
implicating duplicative payments – shall only be entitled to receive the annual
bonus amount to which he may otherwise be entitled under his employment or
severance agreement based on the terms and conditions set forth therein and
shall not be entitled to any duplicative bonus payment under the Plan. However,
the accelerated vesting of any outstanding equity awards held by the Participant
under any of the Company’s stock plans, including any outstanding stock options,
restricted stock or restricted stock unit awards, performance stock unit awards,
or the extension of any exercise periods for such stock options, shall not be
deemed to constitute a bonus payment for purposes of this Section 3.03D.


IV.
BONUS AWARDS



4.01 The following provisions shall govern the calculation and payment of the
individual bonus awards that become payable under the Plan.


(a) The individual bonus award payable under the Plan to each Participant for
the 2019 Fiscal Year shall be payable in cash and/or direct issuances of common
stock of the Company on the Bonus Payment Date (as defined in Section 5.01),
with the bonus amount to be determined on the basis of the performance of the
Company and the achievement of the performance criteria or divisional or
departmental goals, as applicable, to which the bonus potential for that
Participant has been allocated in accordance with Section 3.01.




3

--------------------------------------------------------------------------------





(b) The performance of the Company shall be measured in terms of (i) the revenue
for the Company and (ii) the net income before depreciation, amortization, stock
based compensation, interest and taxes, and certain other expenses and subject
to certain adjustments, all as specified in Section 4.02 (“Adjusted EBITDA”),
for the Company. Accordingly, fifty percent (50%) of the portion of the bonus
potential allocated to the financial performance of the Company shall be based
upon the achievement of the revenue target (“Revenue Targets”) specified for the
Company in the Performance Goals Schedule, and the remaining fifty percent (50%)
of the bonus potential allocated to the financial performance of the Company
shall be based upon the achievement of the Adjusted EBITDA target (“Adjusted
EBITDA Targets”) specified for the Company in the Performance Goals Schedule.


4.02 The following provisions shall govern the calculation of the levels at
which the Revenue Targets and Adjusted EBITDA Targets are attained for the 2019
Fiscal Year and the determination of the bonus amounts based on those
calculations:


(a) The actual level at which revenue for the Company has been attained for the
2019 Fiscal Year will be determined on the basis of the revenues to be reported
in the Company’s Financial Statements (as defined in Section 4.03) for such
fiscal year and will be calculated, for purposes of the Plan, in a manner
consistent with the methodology utilized by the Committee in establishing the
Company Revenue Targets.


(b) In determining the actual level at which Adjusted EBITDA for the Company has
been attained, Adjusted EBITDA will be determined consistent with the Company’s
methodology for calculating Adjusted EBITDA for financial reporting purposes.
For financial reporting purposes, Adjusted EBITDA is defined as net income/loss
before net interest expense, provision for/benefit from income taxes,
depreciation, amortization, stock-based compensation, litigation and dispute
settlement charges and gains (including, without limitation, damages and
settlement costs related to litigation, arbitration, investigations, disputes or
similar matters), transaction related costs (including, without limitation,
expenses resulting from actual or potential transactions such as business
combinations, mergers, acquisitions, and financing transactions, and including
compensation expense and expense for advisors and representatives related to
such transactions such as investment bankers, consultants, attorneys and
accounting firms), restructuring and other exit costs (including, without
limitation, severance expenses, facility closure expenses, and other
restructuring charges), corporate reorganization costs (including costs, other
than restructuring and other exit costs, associated with the Company’s corporate
restructuring and cost savings plan such as financial consulting fees, retention
bonuses for key employees, travel expenses related to transition of
responsibilities between locations, and other similar costs) and impairment of
goodwill, intangible assets and long-lived assets. In addition, to the extent
the following are not otherwise taken into account in calculating Adjusted
EBITDA for financial reporting purposes, Adjusted EBITDA shall be calculated
before, and expenses for the purpose of calculating Adjusted EBITDA shall
exclude: (1) any bonus amounts which accrue under this Plan; (2) any adjustments
to Adjusted EBITDA attributable to a change in accounting principles that occurs
after the start of the 2019 Fiscal Year (such that the actual Adjusted EBITDA is
calculated consistently with the Adjusted EBITDA Target as it relates to
accounting principles); (3) all items of gain, loss or expense determined to be
extraordinary, unusual or non-recurring (it being understood and agreed that
Item 10(e) of Regulation S-K


4

--------------------------------------------------------------------------------





under the Securities Act of 1933 shall not constitute a limitation on any such
determination); (4) losses, fees, charges or expenses with respect to
litigation, investigations or other legal matters; and (5) all items of gain,
loss or expense related to the sale or divestiture of a business; provided,
however, that in determining the actual level at which the Company Adjusted
EBITDA has been attained, the associated amount under clause (1), clause (3) or
clause (4) shall be excluded from the calculation of Adjusted EBITDA only to the
extent the actual aggregate amount under clause (1), clause (3) or clause (4)
exceeds the aggregate budgeted amount therefor that was included in the
Company’s Adjusted EBITDA Targets set forth in the Performance Goals Schedule.


(c) In the event the actual foreign currency exchange rate (determined as set
forth below) for the GBP: U.S. Dollar for the 2019 Fiscal Year is lower than
1:1.28 (the “GBP Floor”), the final revenue and/or Adjusted EBITDA calculations
for the Company will be adjusted using the GBP Floor. For the purpose of
clarity, the GBP Floor will not be used to adjust the final revenues and
Adjusted EBITDA calculations in the event the actual foreign currency exchange
rates for the GBP: U.S. Dollar for such financial measures for the 2019 Fiscal
Year are higher than the GBP Floor. For the purposes of this paragraph, an
“actual foreign currency exchange rate” will be determined for each of year-end
revenues and Adjusted EBITDA and calculated by (i) translating into U.S. Dollars
the year-end revenues and Adjusted EBITDA amounts for the applicable non-U.S.
subsidiaries in a manner consistent with the Company’s historical methodology
for financial reporting purposes and (ii) dividing each such U.S. Dollars amount
by its pre-translation (GBP) year-end revenues or Adjusted EBITDA amount, as
applicable.


(d) In the event the Company acquires other companies or businesses during the
2019 Fiscal Year, the financial performance of those acquired entities shall not
be taken into account in determining whether the Revenue Targets or Adjusted
EBITDA Targets for the Company for the 2019 Fiscal Year have been achieved.


(e) Should the Company sell, divest or spin off a business during the 2019
Fiscal Year and the financial performance of such business was taken into
account in establishing the Revenue Targets and Adjusted EBITDA Targets set
forth in the Performance Goals Schedule, then for the purpose of determining
whether the Revenue Targets or Adjusted EBITDA Targets for the Company for the
2019 Fiscal Year have been attained, the revenue and Adjusted EBITDA
calculations for the Company shall be made (1) by taking into account the actual
revenue and Adjusted EBITDA performance of the divested business during the
portion of the 2019 Fiscal Year preceding the closing of such sale, divestiture
or spin off and (2) for the post-closing portion of the 2019 Fiscal Year, by
assuming that the sold, divested or spun business attained the level of revenue
and Adjusted EBITDA performance that was projected for that period by the
Committee for purposes of establishing the “Target” bonus payout levels (i.e.,
payout level 6) for the Revenue Targets and Adjusted EBITDA Targets for the
Company.


4.03 The Committee shall, within seventy-five (75) days following the close of
the 2019 Fiscal Year, determine and certify on the basis of the Company’s
financial statements for such fiscal year as publicly reported by the Company in
connection with its earnings release related to the 2019 Fiscal Year (the
“Financial Statements”), the actual level of attainment for revenue and Adjusted
EBITDA for the 2019 Fiscal Year. Such certification shall be included as


5

--------------------------------------------------------------------------------





part of the formal minutes of the meeting at which such determinations are made.
On the basis of such certification, the Committee shall determine the actual
bonus award for each Participant. However, the Committee, in making such
determination, shall not award a bonus in excess of the dollar amount determined
for the Participant on the basis of the bonus potential established for the
particular levels at which revenue and Adjusted EBITDA for the 2019 Fiscal Year
are in fact attained unless the Committee determines that it is in the best
interests of the Company to do so. In the event that revenue or Adjusted EBITDA
falls between two specified levels set forth in the schedule approved by the
Committee, the resulting bonus amount shall be interpolated on a straight-line
basis between those two points. In no event shall the bonus awarded to any
Participant exceed the maximum dollar limitation of Section 4.05.


4.04 Except as otherwise provided in Section 3.02, no Participant shall earn or
accrue any right to any portion of a bonus award hereunder until the Bonus
Qualification Date.


4.05 In no event shall the actual bonus amount payable under this Plan to any
individual Participant for the 2019 Fiscal Year exceed the dollar amount of Two
Million dollars ($2,000,000).


V.
PAYMENT OF BONUS AWARDS



5.01 The actual bonus to which each Participant becomes entitled based on the
certified level at which the Revenue and Adjusted EBITDA Targets are actually
attained for the 2019 Fiscal Year shall be paid in cash and/or direct issuances
of common stock of the Company, subject to the Company’s collection of all
applicable federal, state and local income, employment and payroll withholding
taxes and the terms of the 2013 ICP. Schedule II attached hereto sets forth the
bonus amounts payable to each Participant based on the level at which such
Revenue and Adjusted EBITDA Targets are attained. Except as otherwise provided
in Section 3.02, the bonus payments shall be made in the 2020 calendar year but
not later than March 15, 2020, with the actual payment date to constitute the
Bonus Payment Date.


VI.
GENERAL PROVISIONS



6.01 The Committee may at any time amend, suspend or terminate the Plan,
provided such action is effected by written resolution. Moreover, the Committee
reserves the right to amend this Plan as may be necessary or appropriate to
avoid adverse tax consequences under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).


6.02 No amounts awarded or accrued under this Plan shall actually be funded, set
aside or otherwise segregated prior to payment. The obligation to pay the
bonuses awarded hereunder shall at all times be an unfunded and unsecured
obligation of the Company. Plan participants shall have the status of general
creditors and shall look solely to the general assets of the Company for the
payment of their bonus awards.


6.03 No Participant shall have the right to alienate, pledge or encumber his/her
interest in this Plan or any bonus payable hereunder, and such interest shall
not (to the extent


6

--------------------------------------------------------------------------------





permitted by law) be subject in any way to the claims of the employee's
creditors or to attachment, execution or other process of law.


6.04 Neither the action of the Company in establishing the Plan, nor any action
taken under the Plan by the Committee, nor any provision of the Plan, shall be
construed so as to grant any person the right to remain in the employ of the
Company or its subsidiaries for any period of specific duration. Rather, each
employee will be employed “at-will,” which means that either such employee or
the Company may terminate the employment relationship at any time for any
reason, with or without cause, subject in each case to any applicable benefits
that may become payable under any employment agreement between such person and
the Company or any of its subsidiaries.


6.05 The Plan shall be administered, operated and construed in compliance with
the requirements of the short-term deferral exception to Section 409A of the
Code and Treasury Regulations Section 1.409A-1(b)(4). Accordingly, to the extent
there is any ambiguity as to whether one or more provisions of the Plan would
otherwise contravene the requirements or limitations of Section 409A of the Code
applicable to such short-term deferral exception, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
requirements or limitations of Section 409A of the Code and the Treasury
Regulations thereunder that apply to such exception.


6.06 This is the full and complete agreement between the Participants and the
Company with respect to their incentive bonus compensation for the 2019 Fiscal
Year and the related service period through the Bonus Qualification Date. This
Plan does not supersede, but is supplemental to, any provisions of any
employment agreement to which any of the Participants in this Plan may be a
party.


7

--------------------------------------------------------------------------------







SCHEDULE I


Name
Company Consolidated Financial Targets
Company Key Operating Metrics
Individual Goals
Barnhart, Steven
40%
40%
20%
Topper, Jay
40%
40%
20%
Hughes, Rhys
40%
40%
20%
Moeller, Tom
40%
40%
20%
Perrott, Dale
40%
40%
20%
Cimaroli, Elizabeth
40%
40%
20%





8

--------------------------------------------------------------------------------









SCHEDULE II




 
Scott Levin
 
Consolidated Financial Targets
 
Revenue
Adjusted EBITDA
 
Payout %
Payout %
1
25.0%
25.0%
2
30.0%
30.0%
3
35.0%
35.0%
4
40.0%
40.0%
5
45.0%
45.0%
6
50.0%
50.0%
7
52.0%
52.0%
8
54.0%
54.0%
9
56.0%
56.0%
10
58.0%
58.0%
11
60.0%
60.0%
 
 
 

 
Steven Barnhart / Jay Topper / Rhys Hughes / Tom Moeller / Dale Perrott
 
Consolidated Financial Targets
 
Revenue
Adjusted EBITDA
 
Payout %
Payout %
1
10.0%
10.0%
2
12.0%
12.0%
3
14.0%
14.0%
4
16.0%
16.0%
5
18.0%
18.0%
6
20.0%
20.0%
7
20.8%
20.8%
8
21.6%
21.6%
9
22.4%
22.4%
10
23.2%
23.2%
11
24.0%
24.0%
 
 
 

























9

--------------------------------------------------------------------------------





 
Elizabeth Cimaroli
 
Consolidated Financial Targets
 
Revenue
Adjusted EBITDA
 
Payout %
Payout %
1
5.0%
5.0%
2
6.0%
6.0%
3
7.0%
7.0%
4
8.0%
8.0%
5
9.0%
9.0%
6
10.0%
10.0%
7
10.4%
10.4%
8
10.8%
10.8%
9
11.2%
11.2%
10
11.6%
11.6%
11
12.0%
12.0%
 
 
 











10